SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

876
KA 09-00188
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JACK Z. SWEET, DEFENDANT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR DEFENDANT-APPELLANT.

JACK Z. SWEET, DEFENDANT-APPELLANT PRO SE.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.),
entered October 31, 2008. The appeal was held by this Court by order
entered December 30, 2010, decision was reserved and the matter was
remitted to Supreme Court, Niagara County, for further proceedings (79
AD3d 1772). The proceedings were held and completed (Sara S.
Sperrazza, A.J.).

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

      Memorandum: We previously held this case, reserved decision and
remitted the matter to Supreme Court for a hearing on defendant’s CPL
440.10 motion to determine whether the People established
“ ‘sufficient excludable time’ ” based upon our conclusion that
defendant made a prima facie showing that the People failed to comply
with CPL 30.30 (1) (a) (People v Sweet, 79 AD3d 1772, 1772). The
evidence adduced at the hearing on remittal establishes that the
criminal action was commenced on April 9, 2002 by the filing of the
indictment in Niagara County Court, and that the People declared their
readiness for trial on June 17, 2002, well within the six-month limit
provided in CPL 30.30 (1) (a). We therefore reject defendant’s
contention that he was denied effective assistance of counsel based
upon defense counsel’s failure to seek dismissal of the indictment on
the ground that defendant was denied his right to a speedy trial (see
generally People v Manning, 52 AD3d 1295, 1295-1296, lv denied 14 NY3d
803).

     We have reviewed defendant’s remaining contentions in his main
and pro se supplemental briefs and conclude that none requires
                                 -2-                           876
                                                         KA 09-00188

modification or reversal of the order denying defendant’s motion.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court